Citation Nr: 0114732	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960, and from May 1960 to September 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which, in pertinent part, 
denied a TDIU rating.  The veteran appealed this 
determination.

The Board notes there are other matters which are not on 
appeal at this time.  The file shows that in April 2000 the 
RO denied increased ratings for the veteran's multiple 
service-connected disabilities.  The veteran filed a related 
timely notice of disagreement, and in May 2000 the RO sent 
him a statement of the case on the issues of entitlement to 
increased ratings for a skull defect with depression of the 
right frontal bone, a missing right eye, disfiguring scars 
behind the right ear and on the right neck, fracture of the 
frontal and maxillary sinuses with sinus involvement and 
rhinoplasty, brain trauma, bilateral hearing loss, and a 
brachial cleft cyst, postoperative.  The veteran never filed 
a substantive appeal as to these issues.  Consequently, such 
issues are not before the Board.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000); Roy v. Brown, 5 Vet. App. 554 (1993). 


FINDINGS OF FACT

1.  Service-connection is in effect for a skull defect with 
depression of the right frontal bone (50 percent), a missing 
right eye (40 percent), disfiguring scars behind the right 
ear and on the right neck below the ear lobe (30 percent), 
fracture of the frontal and maxillary sinuses with sinus 
involvement and rhinoplasty (10 percent), brain trauma (10 
percent), a brachial cleft cyst, postoperative 
(noncompensable), and bilateral hearing loss 
(noncompensable).  

2.  The veteran has a high school education, work experience 
as a waterproofer and mason, and is unemployed.  

3.  Service-connected disabilities do not prevent the veteran 
from securing and following substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's established service-connected disabilities 
include a skull defect with depression of the right frontal 
bone (rated 50 percent disabling), a missing right eye (rated 
40 percent disabling), disfiguring scars behind the right ear 
and on the right neck below the ear lobe (rated 30 percent 
disabling), fracture of the frontal and maxillary sinuses 
with sinus involvement and rhinoplasty (rated 10 percent 
disabling), brain trauma (rated 10 percent disabling), a 
brachial cleft cyst, postoperative (rated noncompensable), 
and bilateral hearing loss (rated noncompensable).

The veteran served on active duty from February 1957 to 
February 1960, and from May 1960 to September 1966.  A review 
of his service medical records shows that in 1961, a brachial 
cleft cyst was removed.  The veteran was wounded in Vietnam 
in March 1966, and sustained a depressed compound fracture of 
the skull in the frontal region with a brain laceration of 
the right frontal lobe and destruction of the right eye.  He 
also received fractures of the right orbit, the floor of the 
right orbit, the right antrum, and the frontal sinus.  The 
veteran was also diagnosed with bilateral hearing loss, worse 
on the right.  The veteran underwent a skin graft to cover 
his right orbit.

In a December 1966 decision, the RO established service 
connection, with a 100 percent combined rating, for the 
following disabilities:  residuals of a compound depressed 
fracture of the skull with brain laceration, a basilar skull 
fracture, a fracture of the frontal sinus and maxillary 
antrum, an absent right eye, scars of the head and face, and 
a postoperative brachial cleft cyst.  He was awarded special 
monthly compensation based on the loss of his eye.

A VA hospital discharge summary from the Bronx VA Medical 
Center (VAMC) shows that the veteran was hospitalized from 
January 1967 to March 1967.  He underwent a rib bone graft to 
the right forehead, a removal of a bony prominence from the 
right forehead, elevation of the right eyebrow, and 
rhinoplasty.  He was diagnosed with a defect of the frontal 
bone and right supraorbital rim, status post gunshot wound of 
the right orbit, status post enucleation of the right eye, 
and nasal deformity.

In a July 1967 decision, the RO assigned separate disability 
ratings for the veteran's service-connected disabilities.  A 
50 percent rating was assigned for a skull defect with 
depression of the right frontal bone, a 40 percent rating was 
assigned for the veteran's missing right eye, a 30 percent 
rating was assigned for disfiguring scars behind the right 
ear and on the right neck below the ear lobe, a 10 percent 
rating was assigned for fracture of the frontal and maxillary 
sinuses with sinus involvement and rhinoplasty, a 10 percent 
rating was assigned for brain trauma, and a 0 percent rating 
was assigned for a brachial cleft cyst, postoperative.  
Service connection was established for bilateral hearing loss 
with a 0 percent rating.  His combined disability rating was 
80 percent.  A TDIU rating was awarded, and special monthly 
compensation was continued.

VA medical records from the Bronx VAMC show that the veteran 
was hospitalized from July 1967 to August 1967.  He underwent 
a rib graft from the left 7th rib to the right supraorbital 
area for reconstruction of the right supraorbital ridge.  The 
discharge diagnosis was post-traumatic deformity of the right 
supraorbital ridge.  The veteran was also hospitalized from 
November 1967 to December 1967, and underwent plastic 
reconstruction of the right orbital soft tissue by elevation 
of the right eyebrow.  The discharge diagnosis was deformity 
of the right orbit, post gunshot wound.  In December 1967 he 
underwent leveling of the right supraorbital ridge, and the 
diagnosis was traumatic loss of the right eye, secondary to 
gunshot wound.  There are no subsequent medical records until 
the 1990s.
 
In statements dated from 1967 to 1970, the veteran related 
that he was employed as a waterproofer.

In an April 1970 decision, the RO terminated the veteran's 
TDIU rating.  His combined schedular disability rating 
remained 80 percent.  Such combined rating has remained in 
effect to the present. 

In January 1994, the veteran submitted a claim for a TDIU 
rating.  He reported that he worked for Nicholson and 
Galloway as a mason from 1969 to 1992.  He said his loss of 
an eye and brain damage prevented him from securing or 
following any substantially gainful occupation.  He stated 
that his disability affected full-time employment in December 
1992, which was the last date he worked.  He stated that he 
left his last job due to his eye and brain damage.  He did 
not report any time lost from work due to illness.  He stated 
that he received disability retirement benefits.  He related 
that he had completed high school, and had not received any 
other education or training.  He reported VA medical 
treatment from 1992 to 1993.

VA outpatient treatment records dated in 1993 are negative 
for treatment of the veteran's service-connected disabilities 
and primarily relate to cardiac conditions.

By a statement dated in March 1994, a representative from 
Nicholson and Galloway said that the veteran was employed 
there from November 1971 to December 1992, and performed 
masonry on a full-time basis.  The representative stated that 
any disability of the veteran was unknown to them, that no 
concessions were made to the veteran by reason of age or 
disability, and that the veteran's employment was terminated 
due to a "reduction in staff due to volume."  The 
representative indicated that the veteran was not receiving 
or entitled to receive sick, retirement or other benefits as 
a result of his employment, and noted that if the veteran 
were receiving any benefits they would be payable by a 
masonry union.

At a March 1994 VA eye examination, the examiner noted that 
the veteran's right eye was missing, and that his left eye 
was within normal limits, with corrected distance vision of 
20/25.

At a March 1994 VA examination of the veteran's scars, the 
veteran complained of pain in the right side of his face, 
which was occasionally relieved with aspirin.  On 
examination, there was slight depression deformity involving 
the lateral aspect of the right orbit.  There was some 
scarring involving the superior aspect, lateral aspect, and 
floor of the orbit.  The lips, mouth and tongue were normal, 
and the veteran was able to open and close his mouth without 
any problem.  The examiner noted that the nasal mucosa was 
red and boggy and opined that there was chronic sinusitis and 
a deviated septum on the right side.  There was a 21/4-inch 
incision on the superior aspect of the right orbit, and a 11/2-
inch incision at the lateral aspect of the right orbit and a 
23/4 -inch incision at the floor of the orbit.  All incisions 
were well-healed, with no evidence of keloid formation, 
adherence, or herniation.  There was no tenderness, swelling, 
redness, or inflammation.  The examiner stated that there was 
some deformity with some depression of the lateral aspect in 
the zygomatic arch on the right side of the face.  There was 
no limitation of function other than lack of sight in the 
right eye.

The examiner also noted a right post-iridicular incision 
measuring 21/2 inches, which was well-healed and non-tender, 
with no redness, swelling or deformity.  There were 2 graft 
sites noted, one on the right ribs, measuring 7 inches, and 
one on the left ribs, measuring 61/2 inches.  Both scars were 
well-healed and non-tender.  The diagnoses were status post 
residual brain trauma, a skull defect with depression of the 
right frontal bone, anophthalmos ametropi of the "left" 
eye, status post scars behind the right periauricular area, 
on the right neck below the ear lobe, status post fractures 
of the frontal maxillary sinus with a sinus problem then 
rhinoplasty, and bilateral hearing loss.

At a March 1994 VA audiological examination, the veteran 
complained of hearing loss, tinnitus, and occasional vertigo.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 1,000, 2,000, 3,000 and 4,000 
hertz as 10, 10, 65, and 75 respectively, in the right ear; 
and 10, 5, 50, and 55 in the left ear.  Speech recognition 
testing was 92 percent correct in the right ear, and 92 
percent correct in the left ear.  The examiner indicated that 
the veteran's hearing was within normal limits through the 
middle pitches bilaterally, falling to sensorineural hearing 
loss in the high pitches ranging from moderately severe to 
severe on the right, and from moderate to moderately severe 
on the left.  The examiner indicated that word recognition 
was good at slightly amplified levels.

At an April 1994 VA examination of the cranial nerves, the 
veteran reported that he had done reasonably well after 
reconstructive surgery of his eye and skull injury.  He said 
he had 2 eye prostheses, but had not worn them in a number of 
years.  He wore a patch over his right eye and was 
comfortable with that.  He complained of numbness of the 
forehead and occasional short-lived headaches extending up 
into the hairline which occasionally responded to non-
prescription anti-inflammatory drugs.  He reported that he 
had hypertension.  On examination, cranial nerve 2 was 
normal.  On examination of cranial nerves 3, 4, and 6, there 
was full range of motion on the left.  The 5th nerve was 
intact.  On examination of the 7th nerve, there was normal 
taste on the anterior two-thirds of the tongue.  The corneal 
reflex could not be tested.  There was weakness of the 
orbicularis oculi and the examiner stated that mild 
asymmetrical orbicularis orifice reflected asymmetry.  The 
palpebral reflexes could not be tested.  There was no clear 
hyperacusis and the veteran had difficulty wrinkling and 
raising the brow on the right.  There was no demonstrable 
buccinator weakness or platysma weakness.  On examination of 
the 8th nerve, there was hearing loss.  The remainder of the 
cranial nerve examination was within normal limits.  There 
was no evidence of focal motor weakness, no reflex asymmetry, 
and no cerebellar ataxia or dysmetria.  A sensory examination 
in the trunk and extremities was intact to all modalities.  
The diagnostic impression was probable peripheral 7th nerve 
weakness on the right, secondary to old gunshot injury.

At an April 1994 VA nose and throat examination, the veteran 
reported that his nose ran constantly, but said he had no 
problem breathing.  He complained of a headache at times, and 
denied throat trouble.  The examiner noted that the veteran's 
right eye was missing, found no interference with breathing 
space, and noted that the veteran had no allergic attacks or 
dyspnea.  The examiner noted that the veteran reported 
episodic pain at the area of a skull defect.  The examiner 
found no ear, nose, or throat pathology.

In a February 1995 decision, the RO denied entitlement to a 
TDIU rating.

VA outpatient treatment records dated from July 1998 to 
November 1999 are negative for treatment of the veteran's 
service-connected disabilities.  Such records reflect 
treatment for an abdominal aortic aneurysm, cardiac 
complaints, and hypertension.

An admission report from the Cleveland VA Medical Center 
shows that the veteran was hospitalized in September 1999 and 
was surgically treated for an abdominal aortic aneurysm.

In October 1999, the veteran submitted a claim for a TDIU 
rating.  He reported treatment from 1996 to the present at 
the Sayre VA clinic, and treatment at the Cleveland VAMC in 
September 1999.  He asserted that multiple service-connected 
disabilities prevented him from securing or following any 
substantially gainful occupation.  He said his disability 
affected full-time employment in December 1992, that he last 
worked full-time in December 1992, and that he became too 
disabled to work at that time.  He said he last worked for 
Nicholson and Galloway, doing construction work, for 26 
years.  He said he did not know how much time he lost from 
work due to illness in 1992.  He stated that he left his last 
job because of his disability, and he did not expect to 
receive disability retirement benefits.  He stated that he 
had not tried to obtain employment since he became too 
disabled to work.  He said he had completed high school, but 
had received no additional education or training.  He stated 
that he was unable to perform construction work because of 
his disabilities, and that construction was the only trade he 
ever had.

At a December 1999 VA eye examination, the examiner noted 
that the veteran's right eye was missing, and that the 
corrected vision in his left eye was 20/20.  The examiner 
noted that there was no pain in the right eye.

At a December 1999 VA audiological examination, the veteran 
complained of hearing loss and tinnitus.  Audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
1,000, 2,000, 3,000 and 4,000 hertz as 10, 10, 65, and 70 
respectively, in the right ear; and 5, 5, 55, and 60 in the 
left ear.  Speech recognition tests were 80 percent correct 
in the right ear, and 84 percent correct in the left ear.  
The examiner indicated that the veteran's hearing was within 
normal limits through 2000 hertz bilaterally, falling in the 
high pitches to a sensorineural hearing loss which was 
moderately severe to severe in the right ear, and moderate to 
moderately severe in the left ear.  Word recognition was good 
bilaterally, but improved with additional volume.

At a December 1999 VA neurological examination, the veteran 
complained of numbness of the forehead, and occasional 
headaches which responded to non-prescription medication.  He 
reported that his headaches were short-lived and occurred 
with variable frequency.  On examination, there was a 
depression deformity involving the lateral aspect of the 
right orbit.  There was some scarring involving the superior 
aspect and the lateral aspect of the floor of the orbit.  The 
lips, mouth and tongue were normal, and he was able to open 
and close his mouth without problems.  There was a 2 1/4-inch 
incision in the superior aspect of the right orbit with no 
tenderness or swelling.  There was a cosmetic deformity with 
some depression of the lateral aspect in the zygomatic arch 
on the right side of the face.  On neurological examination, 
cranial nerve 2 was normal on the left, and the veteran was 
anophthalmic on the right.  On examination of cranial nerves 
3, 4, and 5, there was full range of motion on the left, and 
no function on the right.  The 5th nerve was entirely intact 
in all distributions.  On examination of the 7th nerve, there 
was normal taste in the anterior two-thirds of the tongue.  
Corneal reflexes could not be tested.  There was weakness of 
the orbicularis oculi and mild asymmetrical orbicularis 
orifice reflected the asymmetry described in the lesion 
above.  There was no clear hyperacusis.  The veteran had 
difficulty wrinkling and raising the brow on the right.  
There was no platysma weakness demonstrated.  On examination 
of the 8th nerve, there was hearing loss worse on the right.  
The remainder of the cranial nerve examination was within 
normal limits, and a sensory examination of the trunk and 
extremities remained intact.  The examiner opined that she 
could not exclude peripheral 7th nerve weakness on the right 
secondary to old gunshot injury, which was difficult to 
assess due to significant reconstructive surgery.

At a December 1999 VA examination of the veteran's face, the 
veteran reported that he was taking medication for elevated 
cholesterol and hypertension.  He stated that he worked until 
the end of 1992, when he was laid off.  He said he was not 
called back and he received a pension from the bricklayers' 
union in early 1993.  He stated that he had not worked since 
then because he was not called back.  The examiner summarized 
the history of the veteran's facial injuries, and noted that 
the veteran said he had no additional facial surgery since 
his initial reconstructive surgeries.  He reported that he 
currently had clear nasal drainage which existed since before 
his facial injuries.  He denied any infections since that 
time.  On examination, there was a 14-centimeter scar on a 
right rib, and a 16-centimeter scar on a left rib, which was 
thin, fine, and well-healed, without obvious tenderness.  
There was a 7-centimeter scar on the frontal crease of the 
right forehead, which was very thin, with no breakdown or 
elevation, no evident tissue loss, and was not inflamed, with 
no keloid formation.  Behind the right ear there was a 7-
millimeter, fine, thin scar without any deformity of the ear.  
In the eye socket, there was a thin 5-centimeter scar, which 
covered the orbit and was not visible when the veteran wore 
his eye patch.  There was some asymmetry of the face, on the 
right side, with no evident sinus defect in the frontal or 
maxillary sinuses.  There was some paralysis when the veteran 
tried to wrinkle his right forehead.  He was able to show his 
teeth without difficulty.  

The examiner indicated that none of the scars showed keloid 
formation or any obvious evident tissue loss, except for the 
right eye, and the scars were not elevated or depressed.  The 
examiner stated that they were ulcerated and were all thin 
and fine and without any particular tenderness.  The veteran 
reported that occasionally his right temporomandibular joint 
grated a little.  The examiner stated that the disfigurement 
was mainly the scars.  The examiner noted that the veteran 
had a skull defect which had been reconstructed by plastic 
surgery in the area of the right eye above the right 
forehead, and he had a thin fine scar there.  The right eye 
was removed and he had a skin graft over the empty orbit.  On 
nasal examination, there was some deviation of the septum to 
the right, but the nose was very open with no evident 
pathology.  Color photographs were taken of the veteran's 
face, ear, neck, and ribs, and such show a missing right eye 
with a skin graft covering the orbit, with an old healed 
scar.  The photographs also show an old healed scar behind 
the right ear which is only visible when the ear is folded 
forward.  A long faint old healed scar is visible on each 
side of the veteran's torso.  No ulcerations are visible in 
the photographs.

By a statement dated in June 2000, the veteran's 
representative asserted that the veteran's combined service-
connected ratings were such that it would be virtually 
impossible for him to obtain and/or maintain gainful 
employment.  He stated that the veteran's only occupation was 
construction, and contended that because of the severity of 
his service-connected disabilities alone, it was highly 
unlikely that he could ever be hired or work in that field 
again.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

In the present case, the RO has not yet considered the 
veteran's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether he would be 
prejudiced if the Board were to proceed with consideration of 
his claim, without having the RO consider the new regulations 
in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified of the 
evidence necessary to complete his application for a claim 
for TDIU benefits.  The Statement of the Case informed the 
veteran of what was lacking in his case; namely, evidence 
that his service connected disabilities as opposed to 
nonservice connected disabilities prevented employment.  It 
was pointed out to him that he was gainfully employed in 1992 
and prior thereto, and that his service connected 
disabilities had not changed significantly over the years.  
It was also pointed out to him that he left his employment 
due to being laid off and not due to disability.  This should 
have put the veteran on notice as to what was needed to 
counter the arguments by the RO.  

The evidence of record includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations and VA medical records, and personal 
statements made by the veteran in support of his claim.  The 
veteran has identified all health care providers who have 
rendered treatment pertaining to his service-connected 
disability, and he declined the opportunity to present 
testimony at a personal hearing.  The Board is unaware of any 
additional evidence which is available in connection with 
this appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

The veteran contends that he is unemployable due to his 
service-connected disabilities.  Total disability is 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2000).  Where 
the schedular disability rating is less than 100 percent, a 
TDIU rating may nonetheless be assigned if a veteran is 
rendered unemployable as a result of service-connected 
disabilities, provided that certain regulatory requirements 
are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2000).  
Pursuant to 38 C.F.R. § 4.16(a):

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more....  Marginal employment shall not be 
considered substantially gainful employment.

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
See 38 C.F.R. § 4.16(b) (2000).

The veteran currently has the following service-connected 
disabilities:  a skull defect with depression of the right 
frontal bone (rated 50 percent disabling), a missing right 
eye (rated 40 percent disabling), disfiguring scars behind 
the right ear and on the right neck below the ear lobe (rated 
30 percent disabling), fracture of the frontal and maxillary 
sinuses with sinus involvement and rhinoplasty (rated 10 
percent disabling), brain trauma (rated 10 percent 
disabling), a brachial cleft cyst, postoperative (rated 
noncompensable), and bilateral hearing loss (rated 
noncompensable).  His combined disability rating is 80 
percent.  38 C.F.R. § 4.25 (2000).  He, therefore, satisfies 
the percentage rating standards for individual 
unemployability benefits (see 38 C.F.R. § 4.16(a)). 

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Medical records from recent years reflect treatment for 
multiple non-service-connected disabilities, including 
hypertension, an abdominal aortic aneurysm, 
hypercholesterolemia, and heart conditions.  The record 
contains no competent evidence that the service-connected 
disabilities, standing alone, without regard to advancing age 
or non-service connected disabilities, preclude him from 
engaging in any substantially gainful employment.  The Board 
notes that the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. §§ 
4.14, 4.19 (2000). 

The veteran had a high school education and worked as a 
waterproofer and as a mason for many years, and last worked 
in 1992.  The evidence shows that the veteran was laid off 
from his last job due to a lack of work, not due to his 
service-connected disabilities, and that his service-
connected disabilities have been essentially static since the 
late 1960s.  The evidence does not support the veteran's 
claim that his service connected disabilities prevent him 
from working, without regard to advancing age, and without 
regard to his several non-service-connected disabilities.  
The high combined 80 percent compensation rating currently 
assigned for his service-connected conditions is recognition 
that such conditions would make it difficult to perform some 
forms of work, yet the evidence fails to show that he is 
incapable of performing his previous work, or other forms of 
similar work, due solely to the established service-connected 
disabilities.  While his service-connected disabilities may 
limit him when performing some forms of work, they do not 
prevent all substantially gainful employment for which he is 
qualified by reason of his education and work experience.  
There are no unusual factors which might make his case 
different from similarly rated veterans.  Van Hoose, supra.  
As a result, the Board finds that the criteria for a TDIU 
rating are not met.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a TDIU rating must be denied.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107). 


ORDER

A TDIU rating is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

